05/05/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0607



                              No. DA 19-0607


IN THE MATTER OF

B.A.F.,

AN ALLEGED MENTALLY
ILL PERSON.



                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 10, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      May 5 2021